Citation Nr: 0833508	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a body 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.  An RO hearing was 
held on the veteran's claims in August 2006.  


FINDINGS OF FACT

1.  Residuals of a head injury were not incurred during 
active service and are not related to service.

2.  Residuals of a back injury were not incurred during 
active service and are not related to service.

3.  Residuals of a body injury were not incurred during 
active service and are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
head injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for service connection for residuals of a 
back injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

3.  The criteria for service connection for residuals of a 
body injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in October 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the veteran could submit in support 
of his claim.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for the 
veteran's claimed residuals of a head injury, his claimed 
residuals of a back injury, or for his claimed residuals of a 
body injury.  Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in April 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
December 2005 letter was issued to the appellant and his 
service representative prior to the February 2006 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the veteran was provided a VA examination only 
for the right knee.  VA need not obtain additional 
examinations, however, as the record does not show that the 
veteran currently suffers from a left knee disability.  
Additionally, VA need not obtain an examination for the 
remaining claimed disabilities as the evidentiary record does 
not show that these disabilities are associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that his residuals of a head injury, 
residuals of a back injury, and residuals of a body injury 
all were incurred as a result of in-service head, back, and 
body injuries.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  In order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal presumption by 
showing that either disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In the August 2006 personal hearing, the veteran claimed that 
his stroke, right hip pain, and arthritis of the neck, back, 
knees and ankles were related to two parachuting jump 
accidents that occurred in service in February 1969 and that 
his right knee disability was a result of a July 1969 
parachuting accident.  

Post-service medical treatment records show that the veteran 
had been diagnosed as having right hip pain, and arthritis of 
the neck, back, knees and ankles and having had a stroke in 
August 2005.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Service medical records show that the veteran injured his 
right knee in June 1969 during a parachuting jump.  As a 
result, the veteran had contusions, abrasions, and a hematoma 
of the right knee.  X-rays of the right knee were negative.  
There is no record of the veteran's claimed February 1969 
parachuting accident aside from his December 1969 report of 
medical history where he stated that sustained a head injury 
from a parachuting jump for which he spent a week in the 
hospital.  The veteran did not report any other injuries from 
that parachuting accident.  The December 1969 examination for 
entrance into the Army National Guard reported that the 
veteran had pes planus, otherwise, there were no 
abnormalities reported.  

Post-service private treatment records show that the veteran 
was treated for headaches, episodes of fainting, and back 
pain in August 1969.  In July 1970, he was treated again for 
back pain.  X-rays were normal.  In August 1970, the 
veteran's back was reportedly improved with good range of 
motion.  In April 1972, the veteran was treated for a 
sprained ankle, x-rays of which were normal.  In September 
1973, he was treated for a right ankle injury that occurred 
while playing football.  There was tenderness and edema, but 
x-rays were normal.  In December 1976, the veteran was 
diagnosed as having traumatic arthritis in both ankles.  The 
veteran reported having several old ankle injuries.

Treatment records were silent for any additional treatment 
for the veteran's claimed conditions until October 1995, when 
he received private treatment for complaints of cervical 
pain.  At that time, the veteran reportedly had a long 
history of spinal pain, which began several months before and 
showed improvement.  The veteran's cervical pain began about 
four to six weeks prior and was treated with physical 
therapy.  A magnetic imaging resonance (MRI) scan showed a 
nerve root sleeve cyst at C8.  He had full range of motion 
and normal motor testing.  The veteran was diagnosed as 
having chronic cervical strain.  An October 1995 CT scan of 
the lumbar spine showed mild to moderate generalized facet 
arthropathy (degenerative joint disease).

In March 1999, the veteran sustained a back injury when some 
boxes fell on him at work.  The veteran was diagnosed as 
having a ruptured lumbar disc as a result.  A March 1999 MRI 
showed small central disc herniation at L4-5 and disc 
degeneration at L5-S1.  An independent medical examination 
dated October 1999 diagnosed the veteran as having neck and 
lower back pain, work-related, and MRI evidence of small disc 
bulge/protrusion at L4.  In January 2002, the veteran was 
treated for right hip and leg pain that occurred when he fell 
coaching his grandson's basketball team.  He was diagnosed as 
having sacroiliac strain.  In June 2003, the veteran was 
treated for complaints of ankles and back pain.  He was 
diagnosed as having ankle edema.  In August 2005, the veteran 
was admitted for having a stroke.

In January 2007, the veteran was afforded a VA examination 
for his right knee.  The claims file was reviewed.  Physical 
examination showed limitation of motion of the right knee and 
x-rays revealed traumatic arthritis of the right knee and 
patella spurring.  The examiner opined that the medical 
record showed no diagnosis of any chronic disease process 
during or shortly after service and, therefore, it was less 
likely than not that the current traumatic arthritis of the 
right knee was related to accidents recorded during service.  

In correspondence of record, the veteran and J.C.C., a fellow 
serviceman, gave details about the February 1969 parachuting 
accident, in which the veteran claims to have injured his 
head, knees, ankles, neck and back.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of a body injury.  The veteran contends that his 
current left knee disability is a residual of an in-service 
body injury.  Service medical records and post-service 
treatment records are silent for any complaints or findings 
of a left knee disability, including as a result of an in-
service body injury.  Congress has limited entitlement to 
service connection to cases that have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In the absence of any competent evidence of residuals of a 
body injury as it relates to the claim for a left knee 
disability, the Board must conclude the veteran does not 
currently suffer from this disability, including as a 
residual of a body injury.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
residuals of a head injury.  The veteran claims that the 
stroke he suffered in August 2005 is related to the head 
injury he incurred during the February 1969 parachuting 
accident.  Although there are no medical records showing the 
claimed February 1969 accident, the Board finds that the 
veteran's and J.C.C.'s statements, in addition to the 
December 1969 report of medical history, are sufficient 
evidence to support the veteran's contentions regarding the 
claimed in-service accident and that he sustained a head 
injury as a result.  The evidence does not support the 
veteran's claim that he has any current residuals from that 
accident, however.  Shortly after service, the veteran was 
treated for complaints of headaches and episodes of fainting.  
There is no evidence showing that he still suffers from these 
conditions, however.  In fact, during the August 2006 
personal hearing, he stated that he no longer had headaches 
or passed out.  In addition, there is no competent medical 
evidence showing that the veteran's August 2005 stroke is 
related to service.  The date of onset of the stroke was 
approximately 36 years following separation.  The long time 
lapse between service and any documented evidence of 
treatment preponderates against a finding that the post-
service stroke is related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Therefore, no residuals of a 
head injury are related to service, including the in-service 
head injury during the February 1969 parachuting accident.  

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for residuals of a back injury.  The veteran has contended 
that he injured his knees, ankles, right hip, neck and back 
during the February 1969 accident and that all of the 
injuries were residuals of the back injury he incurred in 
February 1969.  In the December 1969 report of medical 
history, the veteran only reported injuring his head.  In 
addition, he did not report, nor did the December 1969 
examination show, that he suffered from any of the claimed 
residuals of a back injury.  The veteran was treated for back 
pain in August 1969, the same month he was separated from 
service.  In August 1970, the veteran's back was report as 
improved with good range of motion.  The record is silent for 
any complaints or findings of a back condition until October 
1995, approximately 35 years later.  This long time lapse 
preponderates against a finding of residuals of a back injury 
related to service.  See Maxson, 230 F.3d 1330.  
Additionally, there is no competent medical evidence of 
record showing that his current back condition is related to 
the back condition treated immediately following service.

As shown above, the veteran's complaints of right hip pain 
were attributed to a sacroiliac strain.  Therefore, the 
veteran does not have a current hip disability; instead, his 
claimed hip disability is another manifestation of a back 
condition.  As stated above, the evidence does not support 
service connection for a back disability.  Therefore, the 
veteran's claim for a hip disability also must be denied.

Regarding the ankles, the medical evidence of record shows 
that the veteran currently has an ankle disability and the 
record shows that he was treated for ankle injuries shortly 
after service.  The competent medical evidence, however, does 
not show that the veteran's ankle disability is related to 
service.  Service medical records are silent for any 
complaints or treatment of any ankle condition.  The record 
shows that the veteran injured his ankles several times in 
the years immediately following service.  There is no 
indication that those injuries were a result of a condition 
related to service.  The veteran first was diagnosed with 
traumatic arthritis of the ankles in December 1976 and there 
is no evidence of record showing that this condition is 
attributed to service, including the inservice February 1969 
parachuting accident.  

Regarding the neck, service medical records are silent for 
any complaints or treatment of any neck condition.  
Significantly, the record is silent for any complaints or 
findings of a neck condition until October 1995, which is 
approximately 35 years later.  This long time lapse 
preponderates against a finding of residuals of a neck injury 
related to service.  See Maxson, 230 F.3d 1330.  
Additionally, there is no competent medical evidence of 
record showing that his current neck condition is related to 
service, including the inservice February 1969 parachuting 
accident.

Finally, there is no competent medical evidence of record 
showing that the veteran's right knee disability had its 
onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  The service medical records show 
that the veteran injured his knee during a June 1969 
parachute jump.  X-rays, however, were negative and he only 
sustained contusions, abrasions, and a hematoma.  The 
December 1969 examination reported no abnormalities with his 
lower extremities.  In addition, the first report of any 
post-service right knee condition was in January 2007, when 
he was diagnosed as having traumatic arthritis and patella 
spurring of the right knee.  This is approximately 38 years 
after separation.  The long time lapse between service and 
any documented evidence of treatment preponderates against a 
finding of right knee disability during service.  See Maxson, 
230 F.3d 1330.  In addition, the VA examiner provided a 
definitive opinion that the veteran's current right knee 
disability was not related to active service.  The examiner 
provided rationale and cited to specific evidence in the file 
as support for his opinion.  The opinion was based upon 
review of the claims file and a physical examination, and is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The evidence does not show that the veteran was diagnosed 
with arthritis of the right knee, ankles, and back, within 
one year following his separation from service.  As such, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of a body 
injury is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


